Case 1:19-cv-05478-CM Document 24 Filed 08/07/19 Page 1 of 2

Jason M, Drange! JD 7204)
idrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

WOW Virtual Reality, Ine.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WOW VIRTUAL REALITY, INC.,

Plaintiff

v.

MINERAL. 8G, ef ai, CIVIL ACTION No.
Defendants i: 19-cv-5478 (CM)

 

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff WOW
Virtual Reality, Inc, WOW” or *Plaintiff’), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendant mineral_sg, Monko, Rainbow wallpaper, SNT store
and sunruyi888 in the above-captioned action, without prejudice, and with each party to bear its

own attorneys’ fees, costs and expenses.

 
Case 1:19-cv-05478-CM Document 24 Filed 08/07/19 Page 2 of 2

Dated: July 26, 2019

It is so ORDERED

Respectfully submitted,

 

 

BrieanneSchly (BS 3711)

bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

WOW Virtual Reality, Ine.

Signed at New York, NY on begs “pp h/

 

Judge Colleen McMahon
United States District Judge
